BabNes, J.
The plaintiff brings this action to have a trust declared in the funds in the hands of the defendant in favor of those religious beliefs which are aided by plaintiff and to have itself or some other suitable person appointed trustee of *153said funds. A full synopsis of tbe complaint is given in tbe statement of facts. In reading it care should be taken not to confuse tbe allegations thereof that are applicable to tbe “Eirst Universalist Church of Prairie du Sac” with those which relate to the defendant. •
The questions involved are: (1) Was the defendant at its inception organized as a Universalist society? (2) If not, did it become such a society by subsequent action of its members? (3) If it be assumed that a charitable trust was created, does the complaint show that the administration of such trust should be taken from the defendant and vested in some one else?
1. The complaint furnishes an obvious answer to the first question. The defendant was organized as an independent, nonseetarian, religious society. Members of any Christian sect, Jews, Mohammedans, Buddhists, Brahmans, or Confucians might join it without surrendering or sacrificing any of their religious beliefs. The complaint alleges that the membership of defendant was made up of Universalists, Unitarians, and of those who professed no particular religious creed. It is not contended that the Universalists do not profess and maintain sectarian doctrines which are at variance with those subscribed to by the members of most of the other Christian denominations, or that an Universalist society is not a sectarian body. The complaint clearly negatives the idea that the defendant originally was an Universalist society.
2. It is alleged that in 1872 the “executive board and general annual convention of the plaintiff” met in the defendant’s church and that such church was then dedicated to the Universalist faith, and that such dedication was made without objection from any member or officer of the defendant. It does not appear from the complaint that this dedication was anything more than a religious ceremony. Admitting that all of the members of said defendant might consent to *154change tbeir articles of organization and to adopt the Uni-versalist creed, such change could not be made against the protest of any member. Marien v. Evangelical C. Cong. 132 Wis. 650, 113 N. W. 66; S. C. 140 Wis. 31, 121 N. W. 604. An allegation that the defendant permitted plaintiff to use its church and that plaintiff proceeded to dedicate it as an Universalist church without any protest from the defendant’s members, falls far short of showing that such members deliberately concluded to embrace the Universalist faith in a body and to thereafter devote their church to the practice and advancement of the newly adopted faith. The complaint' simply shows that the members of the defendant corporation were indifferent about the dedication ceremonies.' A little more than a year before sixteen of the members of the defendant, desiring to adopt some definite religious principles, seceded and formed the First Universalist Church of Prairie du Sac. It was essential to membership in this church that the candidate for membership should make “a public confession of faith in the articles of belief adopted by the General Convention of Universalists at its annual session convened at Winchester, N. H., A. D. 1803.” Apparently, the larger portion of defendant’s members elected not to join the new church and were opposed to the adoption of any particular creed. It is alleged that the ministers employed by the defendant were all ordained ministers of the Universalist faith, but it is not alleged that the doctrine or tenets of Universalism were taught or preached where they came in conflict with the objects and purposes of the defendant as declared in its articles of incorporation. While a certain community of interest and a friendly feeling existed between the defendant and both Universalists and Unitarians, it did not amalgamate with either of these denominations.
3. It is quite clear that the object of the plaintiff in bringing this action was to secure- the funds in the hands of the defendant, for the purpose of promoting the objects and pur*155poses of plaintiff. It is equally clear that the latter is not entitled to such relief. It was suggested on the argument that the funds in defendant’s hands were impressed with a charitable trust, that the purposes of the trust were being defeated, and that it was the duty of a court of equity to appoint a new trustee at the instance of a private party to execute the trust, and that the complaint contained sufficient by way of averment to state a cause of action of this nature.
It is often a difficult as well as a delicate question to determine whether a certain transaction creates a charitable trust. Our legal literature has been enriched or at least augmented by many more or less illuminating discussions of the subject. The present case affords a tempting opportunity to clarify or complicate the law on the question. The exercise of what we conceive to be sound discretion prompts us “to let well enough alone.” It is not necessary to decide whether or not a charitable trust was created and we do not decide the question. If such a trust was created in the present instance, then the corporation which is named as defendant was and is the rightful trustee. It is only in ease of a real or threatened diversion of the trust funds or property, or of mismanagement, incompetence, or dishonesty, that a court may interfere to remove the regularly appointed trustee and name another in his stead. There is no allegation in the complaint that the defendant or its officers have squandered any of the money referred to or that they threaten or intend to do so or that they threaten or intend to divert it to any unlawful purpose or to any purpose for which they have not the right to use it. The complaint does show that for a time the church property was not properly cared for and that it became dilapidated. Defendant remedied this situation by selling the property after having first obtained leave of court. No complaint is directed toward the handling or management of the money now in defendant’s hands.
By the Gourt. — Order affirmed.